REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is an Examiner’s statement of reason for allowance. 

Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found on pages 1-48 of the specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, . . . the inventor’s lexicography must prevail . . . .” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.

EXAMINER’S AMENDMENT
Please amend the claims as follows:
Claims set filed on 01/13/2020, page 51, line 6, delete “ 3”, add – 10 --.
Claims set filed on 01/13/2020, page 51, line 8, delete “ 4 “, add – 11 --.
Claims set filed on 01/13/2020, page 51, line 11, delete “ 5 “, add – 12 --.
Claims set filed on 01/13/2020, page 51, line 15, delete “ 6 “, add – 13 --.
Claims set filed on 01/13/2020, page 51, line 20, delete “ 13 “, add – 14 --.

As per claims 1, 8, 17 and 19 “receiving first player inputs and using the received first player inputs to control the virtual avatar to interact with at least a first one of the plurality of in-game assets, such that interactions with the at least first one of the plurality of in-game assets selectively changes the established first health status to a second health status; receiving second player inputs and using the received second player inputs to control the virtual avatar to interact with at least a second one of the plurality of in-game assets such that interactions with the at least second one of the plurality of in-game assets makes, using the accepted funds, a wager having wager characteristics that are dependent at least in part upon the second health status; and determining an amount to reward the player upon an outcome of the wager and the second health status-dependent wager characteristics”.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PIERRE E ELISCA whose telephone number is (571) 272-6706.  The Examiner can normally be reached on Monday -Thursday; 6:30AM- 7:30PM.  Hoteler.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Hu Kang can be reached on 571 270 1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PIERRE E ELISCA/Primary Examiner, Art Unit 3715